DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 17, 18, 25, and 26 are  is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chen ((US 20200177425 A1)).


Regarding Claim 17, 25

Chen teaches:

A method for wireless communication by a wireless communication device comprising: generating a packet including a physical layer preamble that includes a legacy short training field (L-STF) (¶102 fig.8 EHT packet 800 generated, Legacy preamble ¶12 ¶102 non-HT short training field (L-STF 802)), a legacy long training field (L-LTF) (fig. 8 816 Legacy preamble ¶12 ¶102 Non-HT Long Training field (L-LTF 804)), a legacy signal field (L-SIG) (fig. 8 816 Legacy preamble ¶12 ¶102 Non-HT SIGNAL field (L-SIG 806)), a repeat of L-SIG (RL-SIG) that immediately follows L-SIG (fig. 8 816 Legacy preamble ¶12 ¶102 Repeated Non-HT SIGNAL field (RL-SIG 808)), and a universal signal field (U- SIG) that immediately follows RL-SIG and includes information for interpreting one or more subsequent fields of the packet (fig. 8 816 Legacy preamble ¶12 an EHT PPDU with a universal signal field (U-SIG) ¶102 status SIG A 810 (U-SIG), SIG-A 810 or 910 (U-SIG) indicate a configuration or signal), it is transmitted using QBPSK to indicate the packet type (e.g, short ACK) or to indicate of EHT 912.2, which may be in addition to indication of EHT 912.1 (information for interpreting one or more subsequent packet,

¶128 the U-SIG 810, 910, and/or status SIG A2 912, may signal a packet format, channel configuration, and/or configuration), L-SIG including a length field having a value (LLEN) that satisfies L_LEN%3=0 (¶100 setting the length field in the L-SIG 2106 (and RL-SIG 2108 in some embodiments) to a value so that the length indicated mod 3 is equal to 0 or another value, e.g., 1 or 2, ¶123 The length field 1010 may be 12 bits); 

modulating a first symbol of U-SIG according to a binary phase shift keying (BPSK) modulation scheme (¶109 status SIG A 910 (first symbol) is modulated using QBPSK (or BPSK) and status SIG A2 912 is modulated with BPSK (or QBPSK); 

modulating a second symbol of U-SIG according to a quadrature BPSK (QBPSK) modulation scheme (¶109 status SIG A 910 is modulated using QBPSK (or BPSK) and status SIG A2 912 (second symbol) is modulated with BPSK (or QBPSK); and 

transmitting the packet over a wireless channel (¶103 two or more symbols being transmitted (transmitting the packet) in accordance with BPSK and/or QBPSK to form a combination, e.g., first BPSK and second QBPSK).

Regarding Claim 18, 26

Chen teaches:

The method of claim 17, wherein U-SIG further includes at least a third symbol and a fourth symbol, the first symbol of U-SIG carrying the same coded bits as the second symbol of U-SIG and the third symbol of U-SIG carrying the same coded bits as the fourth symbol of U-SIG (¶116 ¶173 determine whether a symbol after the RL-SIG comprises a backup indication that the PPDU is the EHT PPDU, wherein the symbol comprises the backup indication when the symbol was transmitted in accordance with Quadrature Binary phase shift keying (QBPSK)
¶177 wherein one or more symbols after the RL-SIG are transmitted across the bandwidth

¶103 symbol rotations (same coded bits are repeated for the third and fourth symbols respectively) of QBPSK 1210 of EHT-SIG1 1207 and BPSK 1212 of EHT-SIG2 1208. The indication of EHT 812.1 may be that the signals of L-SIG field 906 are negated, e.g., multiplied by −1. The indication of EHT 812 may include one or more symbols being transmitted in accordance with BPSK and/or QBPSK, and/or a combination of two or more symbols being transmitted in accordance with BPSK and/or QBPSK to form a combination, e.g., first BPSK and second QBPSK)

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 2, 3, 11, 12, and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Chen (US 20200177425 A1) in view of Kim (US 20110286378 A1).
Regarding Claim 1, 11

Chen teaches:

A method for wireless communication by a wireless communication device comprising: receiving a packet including a physical layer preamble that includes a legacy short training field (L-STF) (¶134 receiving packet, decodint eh RL-SIG fig. 8 816 Legacy preamble ¶12 ¶102 non-HT short training field (L-STF 802))


a legacy long training field (L-LTF) (fig. 8 816 Legacy preamble ¶12 ¶102 Non-HT Long Training field (L-LTF 804))

a legacy signal field (L-SIG) (fig. 8 816 Legacy preamble ¶12 ¶102 Non-HT SIGNAL field (L-SIG 806))

a repeat of L-SIG (RL-SIG) that immediately follows L-SIG (fig. 8 816 Legacy preamble ¶12 ¶102 Repeated Non-HT SIGNAL field (RL-SIG 808))
, and 

a universal signal field (U- SIG) that immediately follows RL-SIG SIG and includes information for interpreting one or more subsequent fields of the packet (fig. 8 816 Legacy preamble ¶12 an EHT PPDU with a universal signal field (U-SIG) ¶102 status SIG A 810 (U-SIG), SIG-A 810 or 910 (U-SIG) indicate a configuration or signal), it is transmitted using QBPSK to indicate the packet type (e.g, short ACK) or to indicate of EHT 912.2, which may be in addition to indication of EHT 912.1 (information for interpreting one or more subsequent packet,

¶128 the U-SIG 810, 910, and/or status SIG A2 912, may signal a packet format, channel configuration, and/or configuration),





, L-SIG including a length field having a value (LLEN) that satisfies L_LEN%3=0 (¶100 setting the length field in the L-SIG 2106 (and RL-SIG 2108 in some embodiments) to a value so that the length indicated mod 3 is equal to 0 or another value, e.g., 1 or 2, ¶123 The length field 1010 may be 12 bits)

Chen does not teach:

detecting one or more modulation schemes associated with U-SIG; and 

determining a format of the packet based on the detected modulation schemes associated with U-SIG.
Kim teaches:

detecting one or more modulation schemes associated with U-SIG (¶192 the U-SIG field includes 1) a bandwidth field including information related to a bandwidth, 2) a field including information related an MCS scheme applied to the SIG-B (detecting one or more modulation schemes associated with U-SIG) 3) a dual subcarrier modulation in the SIG-B (i.e., an indication field including information related to whether the dual subcarrier modulation) is applied); and 

determining a format of the packet based on the detected modulation schemes associated with U-SIG (¶128 The MCS information may include information related to a constellation modulation type (e.g., BPSK, QPSK, 16-QAM, 64-QAM, 256-QAM, 1024-QAM, etc.) and information related to a coding rate (e.g., 1/2, 2/3, 3/4, 5/6e, etc.) (format of the packet)).

Therefore, it would have been obvious to the one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Chen in light of Kim in order to provide a method performed by a receiving STA in a wireless local area network (WLAN) system, including receiving, from a transmitting STA, a physical layer protocol data unit (PPDU) including a plurality of data blocks, determining a number of data blocks related to one of at least one feedback bit, based on a length of a Physical Service Data Unit (PSDU) included in the PPDU, and transmitting, to the transmitting STA, the at least one feedback bit, based on the number of data blocks (Kim ¶7).




Regarding Claim 2, 12
Chen-Kim teaches:

The method of claim 1.

Kim teaches:

The method of claim 1, wherein the detecting of the one or more modulation schemes comprises: determining that a first symbol of U-SIG is modulated according to a binary phase shift keying (BPSK) modulation scheme (¶128 An MCS (modulation coding scheme), MCS information, an MCS index, an MCS field, or the like used in the present specification may be indicated by an index value. For example, the MCS information may be indicated by an index 0 to an index 11. The MCS information may include information related to a constellation modulation type (e.g., BPSK); and

Therefore, it would have been obvious to the one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Chen in light of Kim in order to provide a method performed by a receiving STA in a wireless local area network (WLAN) system, including receiving, from a transmitting STA, a physical layer protocol data unit (PPDU) including a plurality of data blocks, determining a number of data blocks related to one of at least one feedback bit, based on a length of a Physical Service Data Unit (PSDU) included in the PPDU, and transmitting, to the transmitting STA, the at least one feedback bit, based on the number of data blocks (Kim ¶7)

Chen teaches:

determining that a second symbol of U-SIG is modulated according to a quadrature BPSK (QBPSK) modulation scheme (¶109 Status SIG A 910 may be the same or similar as status SIG A 810. SIG A2 912 may be the same or similar as status SIG-A 1100. Indication of EHT 912.1 may be the same or similar as indication of EHT 812.1. Indication of EHT 912.2 may be the same or similar as indication of EHT 812.2. In some embodiments, status SIG A 910 is modulated using QBPSK (or BPSK) and status SIG A2 912 is modulated with BPSK (or QBPSK)).




Regarding Claim 3, 13
Chen-Kim teaches:

The method of claim 1.

Chen teaches:

The method of claim 2, wherein the determining of the format of the packet comprises: determining that U-SIG further includes at least a third symbol and a fourth symbol based on determining that the second symbol of U-SIG is modulated according to the QBPSK modulation scheme, the first symbol of U-SIG carrying the same coded bits as the second symbol of U-SIG and the third symbol of U-SIG carrying the same coded bits as the fourth symbol of U-SIG (¶116 ¶173 determine whether a symbol after the RL-SIG comprises a backup indication that the PPDU is the EHT PPDU, wherein the symbol comprises the backup indication when the symbol was transmitted in accordance with Quadrature Binary phase shift keying (QBPSK)

¶177 wherein one or more symbols after the RL-SIG are transmitted across the bandwidth

¶103 symbol rotations of QBPSK 1210 of EHT-SIG1 1207 and BPSK 1212 of EHT-SIG2 1208. The indication of EHT 812.1 may be that the signals of L-SIG field 906 are negated, e.g., multiplied by −1. The indication of EHT 812 may include one or more symbols being transmitted in accordance with BPSK and/or QBPSK, and/or a combination of two or more symbols being transmitted in accordance with BPSK and/or QBPSK to form a combination, e.g., first BPSK and second QBPSK)

Claims 4, 5, 14 are rejected under 35 U.S.C. 103 as being unpatentable over Chen-Kim as applied to claim 3 above, and further in view of Sugaya (US 20210037570 A1).

Regarding Claim 4

Chen-Kim does not teach:

The method of claim 3, wherein each of the first and second symbols is transmitted on a plurality of subcarriers, the coded bits of the first symbol being modulated on the plurality of subcarriers in a different order than the coded bits of the second symbol.

Sugaya teaches:

The method of claim 3, wherein each of the first and second symbols is transmitted on a plurality of subcarriers, the coded bits of the first symbol being modulated on the plurality of subcarriers in a different order than the coded bits of the second symbol (¶194 the modulation scheme is BPSK, the coding rate R=3/4, and coding is performed for each subcarrier, 48 bits of information can be coded and 36 bits of information can be transmitted with 10 FDM symbols, and the data rate is 9 Mb/s (20 MHz channel spacing), 4.5 Mb/s (10 MHz channel spacing), or 2.25 Mb/s (5 MHz channel spacing))

Therefore, it would have been obvious to the one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Chen-Kim in light of Sugaya in order to notify surrounding apparatuses of the presence of that apparatus that is receiving data (Sugaya ¶1).


Regarding Claim 5, 14
Chen-Kim-Sugaya teaches: 

The method of claim 3.

Sugaya teaches:

The method of claim 3, wherein each of the third and fourth symbols is transmitted on a plurality of subcarriers, the coded bits of the third symbol being modulated on the plurality of subcarriers in a different order than the coded bits of the fourth symbol (¶194 the modulation scheme is BPSK, the coding rate R=3/4, and coding is performed for each subcarrier, 48 bits of information can be coded and 36 bits of information can be transmitted with 10 FDM symbols, and the data rate is 9 Mb/s (20 MHz channel spacing), 4.5 Mb/s (10 MHz channel spacing), or 2.25 Mb/s (5 MHz channel spacing).)
Therefore, it would have been obvious to the one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Chen-Kim in light of Sugaya in order for transmitting the plurality of subframes at once in a manner that can improve transmission efficiency. However, if the plurality of subframes are just consecutively put together, it is not possible to identify where the boundaries are. Therefore, a delimiter (Delimiter) is added to the head of each subframe in advance so that each boundary between the subframes is identifiable. (Sugaya ¶211).

Claims 6, 15 are rejected under 35 U.S.C. 103 as being unpatentable over Chen-Kim as applied to claim 1 above, and further in view of Hassan (US 20140169348 A1).

Regarding Claim 6, 15

Chen-Kim does not teach:

The method of claim 1, further comprising: determining a timing of a non-legacy short training field (STF) of the physical layer preamble in relation to U-SIG based on the format of the packet; and 

initiating automatic gain control (AGC) based on the timing of the non-legacy STF.

Hassan teaches:

The method of claim 1, further comprising: determining a timing of a non-legacy short training field (STF) of the physical layer preamble in relation to U-SIG based on the format of the packet (¶22 uses the L-STF 302 for coarse frequency estimation, as well as for automatic gain control and timing recovery, and uses the L-LTF 1 & 2 304 for fine frequency estimation as well as channel estimation and fine timing recovery. The L-SIG 306 may be used to convey modulation and coding information); and 

initiating automatic gain control (AGC) based on the timing of the non-legacy STF (¶22 uses the L-STF 302 for coarse frequency estimation, as well as for automatic gain control and timing recovery, and uses the L-LTF 1 & 2 304 for fine frequency estimation as well as channel estimation and fine timing recovery. The L-SIG 306 may be used to convey modulation and coding information)
Therefore, it would have been obvious to the one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Chen-Kim in light of Hassan in order for fine frequency estimation as well as channel estimation and fine timing recovery (Hassan ¶22).

Claims 7, 16 are rejected under 35 U.S.C. 103 as being unpatentable over Chen-Kim-Hassan as applied to claim 6 above, and further in view of Cao (US 20210266386 A1).

Regarding Claim 7, 16

Chen-Kim-Hassan does not teach:

The method of claim 6, wherein the packet includes one or more padding symbols between U-SIG and the non-legacy STF.

Cao teaches: 

The method of claim 6, wherein the packet includes one or more padding symbols between U-SIG and the non-legacy STF (¶45 EHT communication protocol and a next-generation communication protocol may be referred to herein as “non-legacy” ¶22 U-SIG field of the packet that are defined on the per-channel basis and that are repeated within at least one frequency block, encoding bits in an EHT-SIG field of the packet that are defined on a two-channel basis and that are repeated within at least one frequency block, padding the EHT-SIG field of the packet to have a same length for each of the frequency blocks (padding symbols), and transmitting the packet)
Therefore, it would have been obvious to the one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Chen-Kim-Hassan in light of Cao in order to provide user specific information for communication between devices using different transmission techniques (Cao ¶2).






Claims 8 are rejected under 35 U.S.C. 103 as being unpatentable over Chen-Kim as applied to claim 2 above, and further in view of Chu (US 20200037325 A1).

Regarding Claim 8

Chen-Kim teaches:

The method of claim 2.

Chen teaches:

determination that the second symbol of U-SIG is modulated according to the QBPSK modulation scheme (fig. 8 816 Legacy preamble ¶12 an EHT PPDU with a universal signal field (U-SIG) ¶102 status SIG A 810 (U-SIG), SIG-A 810 or 910 (U-SIG) indicate a configuration or signal), it is transmitted using QBPSK to indicate the packet type (e.g, short ACK) or to indicate of EHT 912.2, which may be in addition to indication of EHT 912.1 (information for interpreting one or more subsequent packet)

Chen-Kim does not teach:

The method of claim 2, wherein the determining of the format of the packet comprises: determining that the packet conforms with a non-legacy extended range (ER) packet format based on a value of a version identifier subfield of U-SIG and the 

Chu teaches:

The method of claim 2, wherein the determining of the format of the packet comprises: determining that the packet conforms with a non-legacy extended range (ER) packet format based on a value of a version identifier subfield of U-SIG and the determination that the second symbol of U-SIG is modulated according to the QBPSK modulation scheme (¶142 generate the non-legacy physical layer data unit to conform to one of i) a single user non-legacy physical layer data unit format specified by the first communication protocol and ii) an extended range single user non-legacy physical layer data unit format specified by the first communication protocol)
Therefore, it would have been obvious to the one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Chen-Kim in light of Chu in order to provide a method for announcing presence of a wireless communication network managed by an access point configured for operating according to at least a first communication protocol (Chu ¶11). 

Claims 9 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Chen-Kim-Chu as applied to claim 8 above, and further in view of Cao (US 20210266098 A1) hereinafter Cao II

Regarding Claim 9

Chen-Kim-Chu does not teach

The method of claim 8, wherein the preamble further includes a non-legacy signal field immediately following U-SIG, the non-legacy signal field including a single user field and one or more bits of overflow from U-SIG.

Cao II teaches: 

The method of claim 8, wherein the preamble further includes a non-legacy signal field immediately following U-SIG, the non-legacy signal field including a single user field and one or more bits of overflow from U-SIG (¶52 EHT-SIG field includes a common field that signals resource allocation and number of users, and a user specific field that signals decoding information specific to each user, ¶52 encoding structure of the EHT-SIG field needs to change to meet the requirements of the EHT communication protocol as the common field may include U-SIG overflow bits)
Therefore, it would have been obvious to the one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Chen-Kim-Chu in light of Cao II in order to provide a preamble portion of a packet compliant with the IEEE 802.11, so that a communication protocol may be distinguishable from a preamble portion of a packet that is compliant with a legacy communication protocol (Cao II ¶48).

Regarding Claim 10
Chen-Kim-Chu-Cao II teaches:

The method of claim 8.

Cao II teaches:

The method of claim 8, wherein U-SIG includes a user field carrying user- specific information for a single user, the preamble further including a non-legacy STF immediately following U-SIG (¶49 a non-legacy preamble portion that may be transmitted by a communications device operating according to the IEEE 802.11 be communication protocol to another communications device operating according to a legacy communication protocol or the IEEE 802.11be communication protocol, is described in further detail below with reference to FIG. 2., ¶50 the non-legacy preamble portion 220-2 includes a Universal signal (U-SIG) field 210 that may be 2 symbols, an EHT Signal (EHT-SIG) field 212 that may be N symbols, an EHT Short Training Field (EHT-STF) 214, an EHT Long Training Field (EHT-LTF) 216, and a Data and Packet Extension (PE) field 218.
Therefore, it would have been obvious to the one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Chen-Kim-Chu in light of Cao II in order to provide a preamble portion of a packet compliant with the IEEE 802.11, so that a communication protocol may be distinguishable from a preamble portion of a packet that is compliant with a legacy communication protocol (Cao II ¶48).

Claims 19, 20, and 27 are rejected under 35 U.S.C. 103 as being unpatentable over Chen in view of Sugaya (US 20210037570 A1).

Regarding Claim 19, 

Chen does not teach:

The method of claim 18, wherein the coded bits of the first symbol are modulated on a plurality of subcarriers in a different order than the coded bits of the second symbol.

Sugaya teaches:

The method of claim 18, wherein the coded bits of the first symbol are modulated on a plurality of subcarriers in a different order than the coded bits of the second symbol (¶194 the modulation scheme is BPSK, the coding rate R=3/4, and coding is performed for each subcarrier, 48 bits of information can be coded and 36 bits of information can be transmitted with 10 FDM symbols, and the data rate is 9 Mb/s (20 MHz channel spacing), 4.5 Mb/s (10 MHz channel spacing), or 2.25 Mb/s (5 MHz channel spacing))

Therefore, it would have been obvious to the one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Chen in light of Sugaya in order to notify surrounding apparatuses of the presence of that apparatus that is receiving data (Sugaya ¶1).


Regarding Claim 20
Chen-Sugaya teaches:

	The method of claim 18.

Sugaya teaches:

The method of claim 18, wherein the coded bits of the third symbol are modulated on the plurality of subcarriers in a different order than the coded bits of the fourth symbol (¶194 the modulation scheme is BPSK, the coding rate R=3/4, and coding is performed for each subcarrier, 48 bits of information can be coded and 36 bits of information can be transmitted with 10 FDM symbols, and the data rate is 9 Mb/s (20 MHz channel spacing), 4.5 Mb/s (10 MHz channel spacing), or 2.25 Mb/s (5 MHz channel spacing))

Therefore, it would have been obvious to the one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Chen in light of Sugaya in order to notify surrounding apparatuses of the presence of that apparatus that is receiving data (Sugaya ¶1).

Regarding Claim 27
Chen-Sugaya teaches:

	The method of claim 25.

Sugaya teaches:

The wireless communication device of claim 25, wherein the coded bits of the first symbol are modulated on a plurality of subcarriers in a different order than the coded bits of the second symbol and the coded bits of the third symbol are modulated on the plurality of subcarriers in a different order than the coded bits of the fourth symbol (¶194 the modulation scheme is BPSK, the coding rate R=3/4, and coding is performed for each subcarrier, 48 bits of information can be coded and 36 bits of information can be transmitted with 10 FDM symbols, and the data rate is 9 Mb/s (20 MHz channel spacing), 4.5 Mb/s (10 MHz channel spacing), or 2.25 Mb/s (5 MHz channel spacing).)
Therefore, it would have been obvious to the one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Chen in light of Sugaya in order for transmitting the plurality of subframes at once in a manner that can improve transmission efficiency. However, if the plurality of subframes are just consecutively put together, it is not possible to identify where the boundaries are. Therefore, a delimiter (Delimiter) is added to the head of each subframe in advance so that each boundary between the subframes is identifiable. (Sugaya ¶211).

Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Chen in view of Cao (US 20210266386 A1).
Regarding Claim 21
Chen does not teach:

The method of claim 18, wherein the packet includes one or more padding symbols between U-SIG and a non-legacy short training field (STF) of the physical layer preamble.

Cao teaches:

The method of claim 18, wherein the packet includes one or more padding symbols between U-SIG and a non-legacy short training field (STF) of the physical layer preamble (¶45 EHT communication protocol and a next-generation communication protocol may be referred to herein as “non-legacy” ¶22 U-SIG field of the packet that are defined on the per-channel basis and that are repeated within at least one frequency block, encoding bits in an EHT-SIG field of the packet that are defined on a two-channel basis and that are repeated within at least one frequency block, padding the EHT-SIG field of the packet to have a same length for each of the frequency blocks (padding symbols), and transmitting the packet)


Therefore, it would have been obvious to the one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Chen in light of Cao in order to provide user specific information for communication between devices using different transmission techniques (Cao ¶2).

Claims 22 and 28 are rejected under 35 U.S.C. 103 as being unpatentable over Chen as applied to claim 18 above, and further in view of Chu (US 20170303164 A1), herein after Chu II
Regarding Claim 22, 28
Chen does not teach:

The method of claim 18, wherein the packet conforms with a non-legacy extended range (ER) packet format having a bandwidth equal to 20 MHz.

CHU II teaches: 

The method of claim 18, wherein the packet conforms with a non-legacy extended range (ER) packet format having a bandwidth equal to 20 MHz (¶29 The PHY data unit 200 may occupy a 20 MHz bandwidth, ¶32)

Therefore, it would have been obvious to the one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Chen in light Chu II because HE-SIG-A 220 (U-SIG) additionally includes information for client stations 25 that are not intended receivers of the PHY data unit 200, such as information needed for medium protection from the client stations 154 that are not receivers of the PHY data unit 200 (Chu II ¶35). 










Claims 23, 24, 29, and 30 are rejected under 35 U.S.C. 103 as being unpatentable over Chen-Chu II as applied to claim 22 above, and further in view of Cao (US 20210266098 A1) hereinafter Cao II

Regarding Claim 23, 29
Chen-Chu II does not teach:

The method of claim 22, wherein the preamble further includes a non-legacy signal field immediately following U-SIG, the non-legacy signal field including a single user field and one or more bits of overflow from U-SIG.

Cao II teaches:

The method of claim 22, wherein the preamble further includes a non-legacy signal field immediately following U-SIG, the non-legacy signal field including a single user field and one or more bits of overflow from U-SIG (¶52 EHT-SIG field includes a common field that signals resource allocation and number of users, and a user specific field that signals decoding information specific to each user, ¶52 encoding structure of the EHT-SIG field needs to change to meet the requirements of the EHT communication protocol as the common field may include U-SIG overflow bits)
Therefore, it would have been obvious to the one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Chen- Chu II in light of Cao II in order to provide a preamble portion of a packet compliant with the IEEE 802.11, so that a communication protocol may be distinguishable from a preamble portion of a packet that is compliant with a legacy communication protocol (Cao II ¶48).

Regarding Claim 24, 30

Chen-Chu II-Cao II teaches:

The method of claim 22.

Cao II teaches:

The method of claim 22, wherein U-SIG includes a user field carrying user- specific information for a single user, the preamble further including a non-legacy STF immediately following U-SIG (¶49 a non-legacy preamble portion that may be transmitted by a communications device operating according to the IEEE 802.11 be communication protocol to another communications device operating according to a legacy communication protocol or the IEEE 802.11be communication protocol, is described in further detail below with reference to FIG. 2., ¶50 the non-legacy preamble portion 220-2 includes a Universal signal (U-SIG) field 210 that may be 2 symbols, an EHT Signal (EHT-SIG) field 212 that may be N symbols, an EHT Short Training Field (EHT-STF) 214 (immediately following the U-SIG), an EHT Long Training Field (EHT-LTF) 216, and a Data and Packet Extension (PE) field 218)
Therefore, it would have been obvious to the one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Chen- Chu II in light of Cao II in order to provide a preamble portion of a packet compliant with the IEEE 802.11, so that a communication protocol may be distinguishable from a preamble portion of a packet that is compliant with a legacy communication protocol (Cao II ¶48).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OLUWATOSIN M GIDADO whose telephone number is (571)272-4227. The examiner can normally be reached Monday -Friday 8:00 - 4:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Oscar Louie can be reached on (571) 270-1684. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/OLUWATOSIN M GIDADO/           Examiner, Art Unit 2445                                                                                                                                                                                             
/OSCAR A LOUIE/           Supervisory Patent Examiner, Art Unit 2445